NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     AUSTIN ALLEN MILES, Appellant.

                             No. 1 CA-CR 21-0280
                               FILED 2-22-2022


           Appeal from the Superior Court in Yavapai County
                        No. V1300CR201980460
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Tucson
By Alexander M. Taber
Counsel for Appellee

Law Office of Nicole Countryman, Phoenix
By Nicole Countryman
Counsel for Appellant
                            STATE v. MILES
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Cynthia J. Bailey and Judge D. Steven Williams joined.


S W A N N, Judge:

¶1            A jury convicted Austin Miles of failure to register as a sex
offender. Miles appeals the superior court’s denial of his motion for a
judgment of acquittal, arguing there was insufficient evidence to support
the conviction. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           In 2011, Miles was convicted under Article 134 of the Uniform
Code of Military Justice for possession of child pornography while serving
in the United States Navy. He was sentenced to a three-year term of
imprisonment. After his release in 2013, Miles was required to register as a
sex offender. In November 2013, Miles registered as a sex offender in
California where he resided.

¶3            In February 2015, Miles moved to Flagstaff, Arizona. In
March 2015, he registered as a sex offender in Coconino County. When he
registered, he initialed an acknowledgment that he was required to register
within 10 days after entering and remaining in any county of the state
pursuant to A.R.S. § 13-3821(A). By May 2015, Miles had vacated his
apartment in Flagstaff, but did not register a new address within the county
or elsewhere.

¶4             After an investigation by the Flagstaff Police Department and
Yavapai County Sherriff’s Office, they believed Miles was residing with his
girlfriend at an RV park in Yavapai County. In November 2015, a detective
with the Yavapai County Sherriff’s Office observed Miles leave his
girlfriend’s trailer. The police conducted a traffic stop and arrested Miles.

¶5             Miles was charged with failure to register as a sex offender
under A.R.S. § 13-3821(A). After the state presented its case-in-chief, Miles
moved for a judgment of acquittal pursuant to Ariz. R. Crim. P. (“Rule”)
20(a). Miles argued that he was entitled to a judgment of acquittal because
the state failed to prove he resided in Yavapai County. The court denied



                                     2
                             STATE v. MILES
                            Decision of the Court

his motion. The jury found Miles guilty as charged, and the court sentenced
him to a mitigated one-year term of imprisonment. Miles appeals.

                                DISCUSSION

¶6             On appeal, Miles contends that the superior court erred in
denying his Rule 20 motion because the state failed to present substantial
evidence that he was required to register as a sex offender. Miles also
contends that the state failed to prove that his naval conviction would have
been an offense under Arizona law if it had been committed here. Because
Miles failed to raise either of these arguments in the superior court, he must
show fundamental error. See State v. Gendron, 168 Ariz. 153, 155 (1991)
(noting the failure to raise an issue at trial waives all but fundamental error).
Miles bears the burden of establishing “both that fundamental error
occurred and that the error caused him prejudice.” State v. Henderson, 210
Ariz. 561, 568, ¶ 22 (2005). We will not find fundamental error where the
complaining party invited the error. State v. Logan, 200 Ariz. 564, 565–66,
¶ 9 (2001).

¶7            As relevant here, A.R.S. § 13-3821(A)(13)1 provides:

       A. A person who has been convicted of . . . an offense
       committed in another jurisdiction that if committed in this
       state would be a violation or attempted violation of any of the
       following offenses . . . or who is required to register by the
       convicting or adjudicating jurisdiction, . . . after entering and
       remaining for at least seventy-two hours in any county of this
       state, shall register with the sheriff of that county: . . .

       13. Sexual exploitation of a minor pursuant to § 13-3553.

Accordingly, the statute requires registration if: (1) the elements of Article
134 of the Uniform Code of Military Justice necessarily prove sexual
exploitation of a minor under A.R.S. § 13-3553, or (2) Miles was required to
register by the Navy. A.R.S. § 13-3821(A); see State v. Kuntz, 209 Ariz. 276,
279, ¶ 9 (App. 2004); State v. Lowery, 230 Ariz. 536, 541, ¶¶ 15–16 (App.
2012).

¶8           Miles does not argue or establish that the superior court
committed fundamental error. See State v. Moreno-Medrano, 218 Ariz. 349,
354, ¶ 17 (App. 2008) (noting that failure to argue fundamental error may

1     We cite to the current version of applicable statutes absent any
change material to this decision.


                                       3
                              STATE v. MILES
                             Decision of the Court

result in waiver). At trial, Miles testified that he was required to register as
a sex offender because of his naval conviction. Thus, if any error existed, it
was invited.

¶9            In view of Miles’s testimony at trial, the potential dissimilarity
between the two bodies of law is immaterial. Aside from Miles’s testimony
that he was required to register as a sex offender, the state presented
substantial evidence that Miles was required to register under A.R.S. § 13-
3821(A). The parties stipulated that Miles had a prior conviction that
required him to register as a sex offender, and he had in fact registered two
times before. The state also presented evidence that Miles initialed an
acknowledgement that he was required to register, and Miles admitted to a
Yavapai County detective that he was required to register. Thus, we need
not determine whether the elements of Article 134 of the Uniform Code of
Military Justice necessarily prove sexual exploitation of a minor under
A.R.S. § 13-3553. See Lowery, 230 Ariz. at 541, ¶¶ 15–16.

                                CONCLUSION

¶10           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          4